                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RICKIE E. WILDER,
     Plaintiff,

vs.                                         Case No.: 3:17cv239/RV/EMT

ARAMARK SERVICES, INC.,
d/b/a ARAMARK CORRECTIONAL
SERVICES, LLC, and JAMES HANNON,
      Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 24, 2018 (ECF No. 60). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants Aramark and Hannon’s motion to dismiss (ECF No. 45) is
                                                                         Page 2 of 2

DENIED; and

       3.      This case is remanded to the assigned magistrate judge for further

proceedings,.

       DONE AND ORDERED this 23rd day of October, 2018.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv239/RV/EMT
